323 S.E.2d 800 (1984)
Kenneth L. TITCOMB, Appellant,
v.
Judy WYANT, Superintendent, Haymarket Bureau of Corrections, Appellee.
Record No. 831906.
Supreme Court of Virginia.
December 14, 1984.
R. Randolph Willoughby, Manassas, for appellant.
Gerald L. Baliles, Atty. Gen., Linwood T. Wells, Jr., Asst. Atty. Gen., for appellee.
On November 5, 1984, came the appellant, by counsel, and filed copies of notices of appeal to the Supreme Court and the Court of Appeals from a judgment rendered against him on October 24, 1984, by the Circuit Court of Prince William County, wherein that court denied appellant's petition for a writ of habeas corpus.
On consideration whereof, the Court holds that exclusive jurisdiction over this appeal lies with the Court of Appeals, pursuant to Code §§ 17-116.04 and 17-116.05:4.
Accordingly, it is ordered that the notice of appeal to the Supreme Court be, and the same is hereby, dismissed.
Because the question of jurisdiction over appeals from habeas corpus determinations in the circuit courts is likely to arise in future cases, it is further ordered that a copy of this order be published in the Virginia Reports.